Peters, J.
Appeal from an order of the Family Court of Franklin County (Rogers, J.), entered March 16, 1995, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Jessica FF. a permanently neglected child, and terminated respondent’s parental rights.
When this proceeding was previously before this Court (211 AD2d 948), we remitted the matter to Family Court for the purpose of holding a dispositional hearing. Upon remittal, a dispositional hearing was scheduled in compliance with this Court’s order. Before the hearing commenced, however, respondent indicated on the record, in response to a direct inquiry, that he did not wish to have a dispositional hearing and affirmatively agreed to accept the court’s determination based upon the evidence previously adduced at the fact-finding hearing. Petitioner and the Law Guardian also consented to dispense with a dispositional hearing and have Family Court make an order of disposition on the basis of evidence already adduced. In light of the parties’ consent, the dispositional hearing was dispensed with and, based on the evidence previously *892before it, Family Court entered a dispositional order committing guardianship and custody of respondent’s daughter to petitioner. Respondent now appeals.
Respondent’s sole contention on appeal is that the record does not establish that he knowingly waived his right to a dispositional hearing. We disagree. Our review of the record reveals that the parties, including respondent, expressly agreed to waive the dispositional hearing and consented to a dispositional order based on the evidence adduced at the fact-finding hearing (see, Family Ct Act § 625 [a]; see also, Matter of Gladys H., 206 AD2d 606; Matter of Michelle S., 195 AD2d 721, 722).
Cardona, P. J., White, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.